UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5106



UNITED STATES OF AMERICA,


                                              Plaintiff - Appellee,

          versus



DEVON LEEVENSON WILFOUNG,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CR-04-495)


Submitted: April 27, 2006                       Decided: May 1, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher R. Clifton, GRACE, HOLTON, TISDALE & CLIFTON, P.A.,
Winston-Salem, North Carolina, for Appellant. Anna Mills Wagoner,
United States Attorney, Greensboro, North Carolina, Robert A. J.
Lang, Assistant United States Attorney, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Devon Leevenson Wilfoung was sentenced to 210 months

imprisonment after he pled guilty to one count of conspiracy to

distribute 50 grams or more of crack cocaine, in violation of 21

U.S.C. §§ 841(a)(l), 846 (2000).       He appeals, claiming that his

sentence is unreasonable because the district court refused to

depart from the advisory guidelines range which took into account

the 100:1 crack to powder cocaine ratio.

          After the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), a sentencing court is no longer bound

by the range prescribed by the sentencing guidelines.     See United

States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).     However, in

determining a sentence post-Booker, sentencing courts are still

required to calculate and consider the applicable guideline range

as well as the factors set forth in 18 U.S.C. § 3553(a) (2000).

Id.   If the sentence imposed is within the properly calculated

guideline range, it is presumptively reasonable.    United States v.

Green, 436 F.3d 449, 2006 WL 267217, at *5 (4th Cir. Feb. 6, 2006).

          Wilfoung’s sentence was both within the guideline range

of 210-262 months, and well within the statutory maximum of life

imprisonment.    See 21 U.S.C. § 841(b) (2000).    Moreover, we have

recently considered and rejected a post-Booker challenge to the

100:1 crack to powder cocaine ratio contained in the sentencing

guidelines.     See United States v. Eura, 440 F.3d 625 (4th Cir.


                               - 2 -
2006).   Because the district court appropriately treated the

guidelines as advisory, and properly calculated and considered the

guideline range and the relevant § 3553(a) factors, we find the

sentence reasonable.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                         AFFIRMED




                              - 3 -